385 Mich. 274 (1971)
188 N.W.2d 538
PEOPLE
v.
KING
No. 29 April Term 1971, Docket No. 52,808.
Supreme Court of Michigan.
Decided July 7, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Robert A. Reuther, Assistant Prosecuting Attorney, for the people.
Arthur J. Tarnow (State Appellate Defender), for defendant on appeal.
SWAINSON, J.
Defendant William Preston King was charged with assault with intent to commit *275 murder.[1] The charge arose from a fight in a crowded barroom. During the fight, complainant, Emmett Williams, was allegedly shot by defendant. The trial court, sitting without a jury, convicted defendant of assault with intent to do great bodily harm less than murder.[2] The defendant was sentenced to 9-1/2 to 10 years in prison. Defendant's motion for new trial was denied, and the Court of Appeals affirmed his conviction. (23 Mich App 16.) We granted leave to appeal. (384 Mich 757.)
During the trial, the following brief colloquy took place between the assistant prosecutor and the court:
"Mr. Tatken: May I have the transcript of the examination?
"The Court: Yes, as soon as I finish it."
We have held in People v. Ramsey (1971), 385 Mich 221, that it is reversible error for the trial court, without regard to the statutory provisions of MCLA § 768.26 (Stat Ann 1954 Rev § 28.1049), to examine the contents of the transcript of the preliminary examination. Therefore, for the reasons given in the Ramsey case we reverse the conviction of defendant in the instant case and remand for new trial.
T.M. KAVANAGH, C.J., and BLACK, ADAMS, T.E. BRENNAN, T.G. KAVANAGH, and WILLIAMS, JJ., concurred with SWAINSON, J.
NOTES
[1]  MCLA § 750.83 (Stat Ann 1962 Rev § 28.278).  REPORTER.
[2]  MCLA § 750.84 (Stat Ann 1962 Rev § 28.279).  REPORTER.